Citation Nr: 1759406	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-10 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for fibromyalgia. 

2.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1990 to January 1992 and March 1998 to July 2001.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In February 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

The Board acknowledges that the Veteran has also initiated an appeal with respect to numerous additional issues by way of an April 2014 notice of disagreement; however, the Board's review of the record reveals that the Agency of Original Jurisdiction (AOJ) has not certified those issues for consideration by the Board, and it appears the AOJ is still taking action on those claims.  In addition, these issues were not addressed during the Veteran's recent February 2017 Board hearing.  As such, the Board will not accept jurisdiction over these issues at this time, but these issue will be the subject of a subsequent Board decision, if otherwise in order.

The claim for entitlement to service connection for hepatitis C is remanded for additional evidentiary development below.  Therefore this claim is REMANDED to the Agency of Original Jurisdiction (AOJ) for further development as described in the REMAND portion of this decision.  VA will notify the Veteran if additional action is required on her part.


FINDING OF FACT

The Veteran's fibromyalgia originated during her active service.


CONCLUSION OF LAW

The criteria for service connection for fibromyalgia have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As will be explained below, the Board has determined the evidence currently of record is sufficient to substantiate the Veteran's claim for service connection for fibromyalgia.  Therefore, no further development is required under 38 U.S.C. §§ 5103, 5103A (2012) or 38 C.F.R. § 3.159 (2017) before the Board decides the claim, as this is considered a complete grant of the benefit sought.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Factual Background and Analysis

The Veteran's claim for fibromyalgia is based upon her assertion that the condition originated in service.  She contends that disability first manifested as back pain in service, and eventually resulted in migratory joint and muscle pain following her discharge from active duty.  Although she did not receive formal treatment for fibromyalgia in service, her service treatment records (STRs) show she received treatment for lower back pain.  Further, the Veteran is certainly competent to report the intensification of her fibromyalgia manifestations, and the Board finds no reason to question her veracity.  

Additionally, the Veteran provided a statement from her treating physician in February 2017.  In his statement, Dr. E.A. stated he had reviewed the Veteran's complete medical history, and had treated the Veteran since 2012.  The clinician concluded the Veteran's fibromyalgia was at least as likely as not related to her military service.  In support of his conclusion, the physician stated back pain is often a real complaint for the majority of fibromyalgia sufferers.  The physician noted the Veteran had experienced back pain in service, which had progressively worsened, with pain in other areas of the spine.  

The Board notes the Veteran underwent a VA examination in July 2010; however, the examiner determined the Veteran did not warrant a diagnosis of fibromyalgia.  The examiner determined the Veteran's clinical features were not typical of fibromyalgia.  However, the examiner failed to discuss or consider the Veteran's outpatient treatment notes from the Tampa VAMC or private treatment records, which show a lengthy history of treatment for fibromyalgia.  Therefore, the Board has afforded the examiner's conclusions only slight probative value.  

In this case, the Veteran's treating clinician has determined she meets all of the diagnostic criteria for fibromyalgia, and that it is as least as likely as not that her fibromyalgia symptoms originated in service.  In sum, the Board is satisfied that the evidence supporting the claim is at least in equipoise with that against the claim.  Therefore, the Veteran is entitled to service connection for her fibromyalgia.


ORDER

Service connection for fibromyalgia is granted.  


REMAND

While additional delay is unfortunate, the Board finds further development is required before the Veteran's claims are decided.

In the course of her February 2017 Board hearing, the Veteran stated she was certain numerous STRs were not presently associated with her electronic record.  The Veteran explained that she had obtained a complete copy of her records prior to discharge, which were unfortunately lost in a tornado.  However, the Veteran explained that during service she attempted to give blood, and was thereafter notified by the Centers for Disease Control that she had tested positive for hepatitis C.  The Veteran explained that after she was notified she was sent to a military medical facility in San Antonio to be assessed for possible treatment options.  She indicated she was then chosen for an experimental study.  A review of her STRs indeed shows the Veteran was advised about a new extended study into the treatment of hepatitis C in February 2000.  The Veteran was informed that the study would utilize two medications (interferon and ribavirin) for a period of 12 months, with the hopes of eliminating hepatitis from her liver.  A subsequent September 2000 letter from her treating physician at Brooke Army Hospital outlined the treatment plan for the Veteran's command.  The Veteran has indicated that she received a driver to take her to her treatments every month, which was over 4 hours away from her duty station.  Her records of treatment at the Brooke Army Hospital are unfortunately not associated with her STRs.  Clearly these records may assist in establishing her claim for service connection for the disability.  To date, the RO has initiated a Personnel Information Exchange System (PIES) O21 and O99 request.  

However, there appears to be alternative avenues, which may result in the obtainment of these missing records.  Specifically, the Board notes a C01 request to the PIES is available for inpatient records, while M21-1, Part III, Subpart iii, Chapter 2, Section D states an M05 request is the proper request for any available sick call or morning reports.  Moreover,  a review of M21-1, Part III, Subpart iii, Chapter 2, Section D also indicates the information necessary to submit such requests consists of the Veteran's name, organizational assignment, dates of treatment, and hospital if applicable.  

The Board also notes the Veteran's official military personnel file (OMPF) has not been obtained.  The Board finds the RO should initiate development to obtain a complete set of the Veteran's OMPF by way of a PIES 050 request, to specifically include a list of unit and base assignments, in order to facilitate a more meaningful search of the PIES repository.  In addition, there is a possibility the Veteran's missing STRs could have been erroneously co-located with her OMPF.  Pursuant to M21-1, Part III, Subpart iii, Chapter 2, Section E, an NA Form 13055 is only necessary when there is insufficient information of record to complete the request.  If the above-noted OMPF development does not result in sufficient evidence to conduct a meaningful search for the Veteran's missing STRs, the RO should inform the Veteran of the additional evidence needed and allow her to submit an updated NA Form 13055.  

Accordingly, the case is REMANDED for the following actions:

1. Request from the National Personnel Record Center (NPRC), or other appropriate source, the Veteran's complete official military personnel file (OMPF) and service treatment records (STRs), to specifically include a PIES 050, C01 and M05 request, to determine whether the following additional service records are available:  

a. Additional OMPF records that chronicle the Veteran's unit and base assignments.

b. Any sick/morning reports for her hepatitis C treatment at the Brooke Army Medical Center.  

c. Any outpatient service records relating to her hepatitis C treatment at the Brooke Army Medical Center.  

d. Any clinical records of the Brooke Army Medical Center mentioning the Veteran.  

e. Any potential inpatient records of the Brooke Army Medical Center mentioning the Veteran.  

2. Thereafter, undertake any other indicated development, and then readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


